DETAILED ACTION

Status of Claims
The status of the claims is as follows:
Claims 13-23 remain pending. 
Claims 1-12 are canceled by the applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 01/12/2021, 06/22/2022, and 10/25/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
Regarding Claim 22, line 4 the term “the vehicle” lacks antecedent basis. The examiner cannot find a previous introduction of “a vehicle” in claim 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 13-23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 13, 22, and 23:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 13 is directed to “a method for operating a brake system.” The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 22 is directed to “a brake system.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 23 is directed to “a non-transitory machine-readable storage medium on which is stored a compute program for operating a brake system of a vehicle, the compute program, when execute by a computer, causing the computer to perform or control.” The claim is directed to a machine for operating a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental process (MPEP 2106.04). 
Independent claims 13, 22, and 23 recite, in general, the limitations of “setting a precontrol value for a brake pressure of the brake system using a admission pressure value representing an admission pressure in the brake system and a processing specification representing a braking dynamics of the vehicle.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person or device gathering information or data (e.g., admission pressure value representing an admission pressure in the brake system and processing specification representing a braking dynamics of the vehicle) and determining a result based on the collected information or data (e.g., setting a precontrol value for a brake pressure of the brake system based on the admission pressure value and the processing specification data). 
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As a result, claims 13, 22, and 23 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 13 recites, in general, the additional elements of “brake system,” “a vehicle,” “brake pressure,” and “braking dynamics of the vehicle.” The Examiner finds these elements are generic elements (e.g., brake system) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 13 is not integrated into a practical application.
Independent claim 22 recites, in general, the additional elements of “brake system,” “the vehicle,” “brake pressure,” and “braking dynamics of the vehicle.” The Examiner finds these elements are generic elements (e.g., brake system) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 22 is not integrated into a practical application.
Independent claim 23 recites, in general, the additional elements of “storage medium,” “a computer, “brake system,” “a vehicle,” “brake pressure,” and “braking dynamics of the vehicle.” The Examiner finds these elements are generic elements (e.g., processing circuitry and brake system) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 23 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 13, 22, and 23 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 13, 22, and 23 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 13, 22, and 23 are directed to the abstract idea of a mental process. Accordingly, claims 13, 22, and 23 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 14-21:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 14-21 are directed to the method as recited in claim 13. The claims are directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, and fundamental economic practices).
Claims 14-21 continue to encompass the mental process established in claim 13. The same analysis of Step 2A Prong One for claim 13 applies. Claims 14-21 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claim 14 recites, in general, the additional limitation of an “axle of the vehicle.” The Examiner finds this limitation is a generic element. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 14 is not integrated into a practical application.
Claim 15 recites, in general, the additional limitation of “a vehicle model-specific normal force curve over time.” The Examiner finds this limitation is a generic element. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 15 is not integrated into a practical application.
Claim 16 recites, in general, the additional limitation of “a vehicle model-specific pitching dynamics.” The Examiner finds this limitation is a generic element. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 16 is not integrated into a practical application.
Claim 17 recites, in general, the additional limitations of “a precontrol gradient,” and “admission pressure gradient.” The Examiner finds these limitations are generic elements. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 17 is not integrated into a practical application.
Claim 18 recites, in general, the additional limitation of “the precontrol gradient is limited when the admission pressures gradient is greater than a limit gradient.” The Examiner finds this limitation is a generic element. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 18 is not integrated into a practical application.
Claim 19 recites, in general, the additional limitation of “a derivative of a wheel speed of a wheel braked by a wheel brake cylinder.” The Examiner finds this limitation is a generic element. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 19 is not integrated into a practical application.
Claim 20 recites, in general, the additional limitation of “an expiration of the initial brake application time.” The Examiner finds this limitation is a generic element. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 20 is not integrated into a practical application.
Claim 21 recites, in general, the additional limitation of “a slip corridor.” The Examiner finds this limitation is a generic element. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 21 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 14-21 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 14-21 fail to claim anything significantly more than the judicial exception and fail to integrate said claims into a practical application.

Conclusion:
Dependent claims 14-21 are directed to the abstract idea of a mental process. Accordingly, claims 14-21 are not patent eligible. Overall, claims 13-23 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. U.S. Patent 6,668,634 (hereinafter, Zimmermann), in view of Nakazawa et al. U.S. Patent 5,772,289). 
Regarding Claim 13, Zimmermannn teaches a method for operating a brake system of a vehicle (vehicle method for operating the brake system of a vehicle (e.g., ABS control), Zimmermann, Col. 2 Lines 55-63), comprising: 
-setting a precontrol value for a brake pressure of the brake system using a admission pressure value representing an admission pressure in the brake system … (setting a precontrol value for the brake pressure of the braking system based on an admission pressure value for the braking system, Zimmermann, Col. 5 Lines 17-23, and Col. 4 Lines 53-59, and Col. 2 and Lines 14-36).
The examiner finds Zimmerman does not specifically teach the method to include [setting a precontrol value for a brake pressure of the brake system using …] a processing specification representing a braking dynamics of the vehicle. 
Nakazawa discloses, teaches, or suggests the above missing limitations. Nakazawa teaches a vehicle system wherein the precontrol value for the brake pressure is based on the braking dynamics of the vehicle (e.g., braking pressure value based on vehicle information such as the load of the vehicle and other factors which affect the braking dynamics of the vehicle) (Nakazawa, Col. 7 Lines 26-54). 
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zimmermann to include setting a precontrol value for a brake pressure of the brake system using … a processing specification representing a braking dynamics of the vehicle, as taught by Nakazawa.
It would have been obvious to modify and combine the cited references because setting a precontrol value of the vehicle based braking dynamics of the vehicle allows for the vehicle to modify the braking to achieve a braking force that is more distributed (Nakazawa, Col. 1 Lines 42-55 and Col. 7 Lines 48-54).
Regarding Claim 14, Zimmermannn, as modified, teaches the method as recited in claim 13.
	The examiner finds Zimmermannn does not specifically teach the method to include the precontrol value is set per axle of the vehicle.
	Nakazawa discloses, teaches, or suggests the above missing limitations. Nakazawa teaches a vehicle system wherein the static load determines an initial braking pressure per axle of the vehicle (i.e., a precontrol braking pressure value per axle) (Nakazawa, Col. 2 Lines 44-47 and Col. 7 Lines 26-40). 
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zimmermann to include the precontrol value is set per axle of the vehicle, as taught by Nakazawa.
	It would have been obvious to modify and combine the cited references because setting a precontrol value of the vehicle based on the axle (e.g., front and back wheels) allows for the vehicle to apply optimized distributed braking pressure based on the needs of the vehicle (Nakazawa, Col. 1 Lines 42-55).
Regarding Claim 15, Zimmermannn, as modified, teaches the method as recited in claim 13.
	The examiner finds Zimmermannn does not specifically teach the method to include the processing specification represents a vehicle model-specific normal force curve over time during a braking operation of the vehicle.
	Nakazawa discloses, teaches, or suggests the above missing limitations. Nakazawa teaches a vehicle system determining the static loads of the vehicle and determining the required braking force needed by the vehicle to achieve the desired deceleration of the vehicle (Nakazawa, Col. 4 Lines 55-64 and Col. 7 Lines 26-40). In other words, by determining the static load of the vehicle and the required braking force, the vehicle is determining a processing specification which represents a vehicle model-specific normal force curve over time during a braking operation of the vehicle (Nakazawa, Col. 4 Lines 55-64 and Col. 7 Lines 26-40).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zimmermann to include the processing specification represents a vehicle model-specific normal force curve over time during a braking operation of the vehicle, as taught by Nakazawa.
	It would have been obvious to modify and combine the cited references because determining a vehicle model specific normal force allows for the vehicle to apply optimized distributed braking based on the needs of the vehicle (Nakazawa, Col. 1 Lines 42-55 and Col. 4 Lines 55-64).
Regarding Claim 16, Zimmermannn, as modified, teaches the method as recited in claim 13.
The examiner finds Zimmermannn does not specifically teach the method to include the processing specification represents a vehicle model-specific pitching dynamics during a braking operation of the vehicle.
Nakazawa discloses, teaches, or suggests the above missing limitations. Nakazawa teaches determining a vehicle model specific pitching dynamics of a vehicle during braking operations (Nakazawa, Col. 7 Lines 48-54).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zimmermann to include the processing specification represents a vehicle model-specific pitching dynamics during a braking operation of the vehicle, as taught by Nakazawa.
It would have been obvious to modify and combine the cited references because determining the vehicle model-specific pitching dynamics during a braking operation allows for the vehicle to modify the braking to achieve a braking force that is more distributed (Nakazawa, Col. 7 Lines 48-54).
Regarding Claim 17, Zimmermannn, as modified, teaches the method as recited in claim 13, wherein a precontrol gradient of the precontrol value is set by using an admission pressure gradient of the admission pressure value and the processing specification (precontrol gradient of a precontrol value (e.g., an increase or decrease of the value) is set by using an admission pressure gradient of the admission pressure value (i.e., increase in admission pressure value) and the processing specification of the vehicle (i.e., vehicle braking characteristics), Zimmermann, Col. 5 Lines 17-23, and Col. 4 Lines 53-59, and Col. 2 and Lines 14-36).
Regarding Claim 18, Zimmermannn, as modified, teaches the method as recited in claim 17, wherein the precontrol gradient is limited when the admission pressure gradient is greater than a limit gradient (the increase in the value of the pressure (i.e., precontrol gradient) can be limited when the admission pressure gradient is greater than a determined limit gradient (e.g., overall pressure value increase), Zimmermannn, Col. 4 Line 60 to Col. 5 Line 4).
Regarding Claim 19, Zimmermannn, as modified, teaches the method as recited in claim 13.
	The examiner finds Zimmermannn does not specifically teach the method to include a setpoint value of the brake pressure is individually controlled by using the precontrol value and a derivative of a wheel speed of a wheel braked by a wheel brake cylinder.
	Nakazawa teaches a brake pressure (i.e., a setpoint value) is determined based on a pre-control value (e.g., static load helps determine a pre-control value) and based on a derivative of the wheel speed of a wheel braking by a wheel brake cylinder (Nakazawa, Col. 4 Lines 48-67). 
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zimmermannn to include a setpoint value of the brake pressure is individually controlled by using the precontrol value and a derivative of a wheel speed of a wheel braked by a wheel brake cylinder, as taught by Nakazawa.
	It would have been obvious to modify and combine the cited references because determining a setpoint value of the brake pressure based on precontrol values and wheel speed values allows for the vehicle to apply optimized distributed braking based on the needs of the vehicle (Nakazawa, Col. 1 Lines 42-55 and Col. 4 Lines 55-64).
Regarding Claim 20, Zimmermannn, as modified, teaches the method as recited in claim 19.
	The examiner finds Zimmermannn does not specifically teach the method to include the setpoint value is set during an initial brake application time in accordance with the precontrol value and is controlled following an expiration of the initial brake application time by using the precontrol value and the derivative of the wheel speed.
	Nakazawa teaches a brake pressure (i.e., a setpoint value) is determined based on a pre-control value (e.g., static load helps determine a pre-control value) and based on a derivative of the wheel speed of a wheel braking by a wheel brake cylinder, wherein the setpoint value is set dynamically (i.e., updated based on the expiration of a time period) (Nakazawa, Col. 4 Lines 48-67 and Col. 3 Lines 1-10).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zimmermannn to include the setpoint value is set during an initial brake application time in accordance with the precontrol value and is controlled following an expiration of the initial brake application time by using the precontrol value and the derivative of the wheel speed, as taught by Nakazawa.
	It would have been obvious to modify and combine the cited references because determining a setpoint value of the brake pressure dynamically based on precontrol values and wheel speed values allows for the vehicle to apply optimized distributed braking based on the needs of the vehicle (Nakazawa, Col. 1 Lines 42-55 and Col. 4 Lines 55-64).
Regarding Claim 21, Zimmermannn, as modified, teaches the method as recited in claim 19.
The examiner finds Zimmermannn does not specifically teach the method to include the setpoint value is controlled in such a way that the wheel speed is reduced within a slip corridor.
Nakazawa teaches a brake pressure (i.e., a setpoint value) is determined based on a pre-control value (e.g., static load helps determine a pre-control value) and based on a derivative of the wheel speed, such that wheel speed is to be reduced (i.e., reduced to within a desired speed) (Nakazawa, Col. 4 Lines 48-67). 
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Zimmermannn to include the setpoint value is controlled in such a way that the wheel speed is reduced within a slip corridor, as taught by Nakazawa.
It would have been obvious to modify and combine the cited references because determining a setpoint value of the brake pressure dynamically based on precontrol values and wheel speed values allows for the vehicle to apply optimized distributed braking based on the needs of the vehicle (Nakazawa, Col. 1 Lines 42-55 and Col. 4 Lines 55-64).
Regarding Claim 22, Zimmermannn teaches a brake system (vehicle system for operating the brake system of a vehicle (e.g., ABS control), Zimmermann, Col. 2 Lines 55-63), configured to: 
-set a precontrol value for a brake pressure of the brake system using a admission pressure value representing an admission pressure in the brake system (setting a precontrol value for the brake pressure of the braking system based on an admission pressure value for the braking system, Zimmermann, Col. 5 Lines 17-23, and Col. 4 Lines 53-59, and Col. 2 and Lines 14-36). 
The examiner finds Zimmerman does not specifically teach the system to include [setting a precontrol value for a brake pressure of the brake system using …] a processing specification representing a braking dynamics of the vehicle. 
Nakazawa discloses, teaches, or suggests the above missing limitations. Nakazawa teaches a vehicle system wherein the precontrol value for the brake pressure is based on the braking dynamics of the vehicle (e.g., braking pressure value based on vehicle information such as the load of the vehicle and other factors which affect the braking dynamics of the vehicle) (Nakazawa, Col. 7 Lines 26-54). 
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Zimmermann to include setting a precontrol value for a brake pressure of the brake system using … a processing specification representing a braking dynamics of the vehicle, as taught by Nakazawa.
It would have been obvious to modify and combine the cited references because setting a precontrol value of the vehicle based braking dynamics of the vehicle allows for the vehicle to modify the braking to achieve a braking force that is more distributed (Nakazawa, Col. 1 Lines 42-55 and Col. 7 Lines 48-54).
Regarding Claim 23, Zimmermannn teaches a non-transitory machine-readable storage medium on which is stored a computer program for operating a brake system of a vehicle (vehicle system which includes a storage medium and computer (e.g., controller running code) for operating the brake system of a vehicle (e.g., ABS control), Zimmermann, Col. 2 Lines 55-63 and Figure 1), the computer program, when executed by a computer, causing the computer to perform or control: 
-setting a precontrol value for a brake pressure of the brake system using a admission pressure value representing an admission pressure in the brake system (setting a precontrol value for the brake pressure of the braking system based on an admission pressure value for the braking system, Zimmermann, Col. 5 Lines 17-23, and Col. 4 Lines 53-59, and Col. 2 and Lines 14-36)
The examiner finds Zimmerman does not specifically teach the medium to include [setting a precontrol value for a brake pressure of the brake system using …] a processing specification representing a braking dynamics of the vehicle. 
Nakazawa discloses, teaches, or suggests the above missing limitations. Nakazawa teaches a vehicle system wherein the precontrol value for the brake pressure is based on the braking dynamics of the vehicle (e.g., braking pressure value based on vehicle information such as the load of the vehicle and other factors which affect the braking dynamics of the vehicle) (Nakazawa, Col. 7 Lines 26-54). 
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the medium of Zimmermann to include setting a precontrol value for a brake pressure of the brake system using … a processing specification representing a braking dynamics of the vehicle, as taught by Nakazawa.
It would have been obvious to modify and combine the cited references because setting a precontrol value of the vehicle based braking dynamics of the vehicle allows for the vehicle to modify the braking to achieve a braking force that is more distributed (Nakazawa, Col. 1 Lines 42-55 and Col. 7 Lines 48-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J CROMER/Examiner, Art Unit 3667